Citation Nr: 1421161	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-22 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in pertinent part denied service connection for hypertension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103 , 5103A (West 2002); 
38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran does not contend that his hypertension is directly related to his active military service.  Rather, he contends that his currently diagnosed hypertension is secondary to his service-connected PTSD.  He has also argued that his hypertension may have developed secondary to stress he experienced while working with Vietnam veterans suffering from PTSD, as an employment counselor.  See October 2008 notice of disagreement and October 2008 statement from the Veteran.

Service treatment records are negative for any evidence of high blood pressure or hypertension during active duty or at the time of the Veteran's discharge in November 1967.  His blood pressure at the time of service separation was 138/68.  There is also no evidence of hypertension being diagnosed until at least 1998, which is over 30 years after service.  Put another way, there is no objective medical evidence showing that hypertension manifested in service or was diagnosed within one year of service discharge.  The Veteran does not necessarily dispute this finding.  He also makes no allegation of continuity of symptomatology.  

The post-service medical evidence of record, which consists entirely private treatment records and the report of a VA examination conducted in June 2012, documents mental health treatment since 1990 and reported treatment for hypertension since 1998.  These records do not indicate that the Veteran's hypertension is related to his active military service.  

The Veteran's private primary care physician, J.L., MD, submitted a statement in January 2009, indicating that the Veteran had a well-documented past history of hypertension, dating back to November 1998, and that he has been on high blood pressure medication since that time.  He also noted that the Veteran had a long history of stress, which can contribute to hypertension, and "may have" contributed to the Veteran's hypertension.  He did not provide any further rationale for his opinion.

The Veteran was afforded a VA examination in June 2012.  The examiner opined that it is less likely than not that the Veteran's claimed hypertension is either caused or aggravated by his service-connected PTSD and treatment.  In rendering his opinion, he noted that the expert medical literature indicates that PTSD is not a risk factor or cause of sustained hypertension.  He noted further that emotional stress, pain and other similar factors can cause transient blood pressure elevations, but not sustained disease.

The Board finds that the negative VA opinion, which addressed the causation and aggravation question and includes a rationale, outweighs the rather vague and speculative opinion from the Veteran's private physician that provided no rationale and no clinical evidence to support his beliefs.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty and is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1994).  
In more recent statements, the Veteran contends that he has been prescribed medications to treat his service-connected PTSD, which he believes may have also contributed to his hypertension.  See April 2014 Informal Hearing Presentation.  

The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  There is currently no medical opinion of recording addressing the Veteran's claim that his hypertension is related to medications taken for his service-connected PTSD.  

In light of the Veteran's contentions and the evidence of record, another VA examination and opinion are needed to determine the etiology of any current hypertension.  38 U.S.C.A. § 5103A(d) (West 2002). 

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2013).

There are no records detailing the Veteran's medication regimen for his PTSD and their possible effect on his hypertension currently associated the claims file.  The Veteran has also reported that he is no longer being treated by Dr. J.L., who has retired.  He is reportedly now being treated by Dr. Cathy McAphee at the Springfield Vet Center.  See id.  As the Veteran's representative has pointed out, there are no records of treatment from Dr. C.M. currently associated with the claims file.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not presently associated with the claims folder, a remand is required.  
See 38 C.F.R. § 3.159(c)(2).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment, including medication management, for his hypertension and his service-connected PTSD.  The Veteran has already reported that he is being treated by Dr. Cathy McAphee at the Springfiled Vet Center.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present hypertension.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

All necessary tests should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently hypertension is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed hypertension was caused or aggravated by medications taken for the service-connected PTSD.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.
If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  
See Jones v. Shinseki, 23 Vet. App. 382 (2013).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

4.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



